GRAHAM, Judge.
Defendant does not contend that his pleas of guilty were not voluntarily, understandingly and freely made. Indeed, he has at all times openly and candidly admitted his guilt. He does contend, however, that the trial court abused its discretion in sentencing him to two consecutive sentences of five years, or a total of ten years imprisonment. He argues that the court made no inquiry into such matters as age, character, education, environment, habit, mentality, propensity and the record of defendant. These are appropriate matters for a trial judge to consider in determining punishment. State v. Hullender, 8 N.C. App. 41, 173 S.E. 2d 581. Defendant further argues that, rather than inquiring into any of the above factors, the court conducted its own investigative inquiry to determine the complicity of others and directed questions to the defendant which appear “antagonistic, judgmental and prejudiced.”
We know of no authority which permits an appellate court in this State to review the adequacy of an inquiry made by a trial judge before imposing punishment. A trial judge must *106necessarily have broad discretion to question a defendant before passing sentence.
The sentences imposed, which are within the limits provided by law, are beyond our review. “ . . . [S]o long as the punishment rendered is within the maximum provided by law, an appellate court must assume that the trial judge acted fairly, reasonably and impartially in the performance of his office. State v. Stafford, 274 N.C. 519, 164 S.E. 2d 371.” State v. Spencer, 7 N.C. App. 282, 285, 172 S.E. 2d 280, 282.
Defendant calls attention to the case of State v. Hilton, 271 N.C. 456, 156 S.E. 2d 833, in which the Supreme Court, quoting from the case of State v. Lee, 166 N.C. 250, 80 S.E. 977, stated:
“ ‘While we will not hold, therefore, that as a matter of law the punishment was in excess of the powers of the judge, we are frank to say that it does not commend itself to us as1 being at all commensurate with the offense, even if the defendant was properly found guilty upon the facts. There was neither aggravation nor circumstances which tended to show that the punishment should approximate the highest limit allowed by the law in such cases. It was evidently intended that where there was no aggravation that the punishment should approximate the lower limit allowed, and only when aggravation was shown should the highest degree of punishment authorized by the statute be inflicted.’ ”
In the Hilton case, the judgment was affirmed. In the Lee case, a new trial was ordered on other grounds. In State v. Hilton, supra at 458, 156 S.E. 2d at 834, the court stated: “While we do not hold that as a matter of law the punishment was in excess of the powers of the judge, we must note that the sentences were imposed under circumstances which would seem to warrant prompt review by the Board of Paroles.” We make a similar observation with respect to the sentences imposed in the instant case.
No error.
Judges Campbell and Britt concur.